Citation Nr: 0911364	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 2000, for a grant of service connection for diabetes 
mellitus.

2.  Entitlement to an initial rating in excess of 60 percent 
disabling for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1984 to March 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia, that granted service connection for 
diabetes mellitus as secondary to the Veteran's service-
connected HIV and assigned a 20 percent rating thereto.  The 
veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In a May 2004 RO rating decision, and in an April 2008 
decision by the Board, the evaluation assigned to the 
Veteran's service-connected diabetes mellitus was increased 
to 40 percent and 60 percent, respectively.  However, as 
these increases do not constitute a full grant of all 
benefits possible, and as the Veteran has not withdrawn his 
claim, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in November 2007.  A transcript of that hearing is 
associated with the claims file. 

The Board issued a decision in April 2008 remanding the claim 
to the RO for further development and consideration.  See 
38 C.F.R. § 3.156(a) (1996); see also Hodges v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  After completing the development 
requested in the Board's remand to the extent possible, the 
RO continued to deny the claim and returned the case to the 
Board for further appellate consideration. 

In addition to the matters addressed below, the Veteran 
appears to claim that he is entitlement to total disability 
based on individual unemployability (TDIU).  An April 2007 
rating decision denied this claim.  In a previous decision, 
the Veteran's testimony during his hearing before the Board 
was accepted as a valid Notice of Disagreement (NOD).  In 
November 2008, the RO issued a Statement of the Case (SOC).  
Thereafter, no VA Form 9 was received.  Accordingly, the 
appeal as to the denial of TDIU has not been perfected.  That 
is, absent an NOD, an SOC and a substantive appeal, the Board 
does not have jurisdiction of this issue.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

The Veteran has reasonably raised claims of service 
connection for several conditions as secondary to his 
service-connected HIV-related illness and/or diabetes 
mellitus, including basal cell carcinoma, recurrent oral 
candida, erectile dysfunction and an amnesiatic disorder.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran first filed a formal claim for service 
connection for diabetes mellitus in May 2002.

2.  The RO assigned an effective date of February 14, 2000 
for the award of service connection for diabetes mellitus by 
construing an informal claim for an increased rating for 
service-connected HIV-related illness as including an 
informal claim of service connection for the complication of 
diabetes mellitus; there is no written document prior to this 
time which can be construed as a formal or informal claim of 
service connection for diabetes mellitus.

3.  The Veteran's service-connected diabetes mellitus 
requires insulin and a restricted diet, but has not resulted 
in episodes of ketoacidosis or hypoglycemic reactions (or any 
diabetic complications) requiring at least three 
hospitalizations per year, weekly visits to a diabetic care 
provider or progressive loss of weight or strength. 

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 14, 
2000, for a grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2008).

2.  The criteria for an initial rating in excess of 60 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2002, 
January 2004, March 2006, and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, a 
May 2008 letter from the RO contained the required notice.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
The case was specifically remanded by the Board for 
additional medical examination and the report obtained, dated 
August 2008, is adequate for rating purposes.  Therefore, the 
Board finds that the RO has satisfied the duty to notify and 
the duty to assist and will proceed to the merits of the 
Veteran's appeal.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than February 14, 2000, for his grant of service 
connection for diabetes mellitus as secondary to service-
connected HIV.  The current effective date of February 14, 
2000, for service connection for diabetes mellitus was set by 
the August 2002 rating decision that granted service 
connection.  

It is contended that the proper effective date is the 
earliest date at which diabetes mellitus is shown, which is 
claimed as early as 1996.

The Veteran filed his initial claim for VA benefits in March 
1996, within the first month of discharge from active 
service.  This claim listed HIV only.  A May 1996 rating 
decision granted service connection for HIV-related illness 
and assigned a 30 percent disability rating, effective March 
19, 1996 (the day after discharge from active service).  

In May 2002, the Veteran filed a formal claim for an 
increased rating for HIV-related illness, and formally filed 
a claim of service connection for diabetes.  

Thereafter, records associated with the claims folder 
reflected the Veteran's treatment for HIV-related illness on 
February 14, 2000 which the RO accepted as an informal claim 
for an increased rating, and assigned an effective date for 
an increased rating for HIV-related illness effective to this 
date.

The records also include medical records from Dwight David 
Eisenhower Army Medical Center showing elevated fasting blood 
glucose levels in 1996 and 1997, which suggested the 
development of diabetes mellitus likely due to protease 
inhibitor therapy.

In an August 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned an 
effective date of February 14, 2000 as a complication of HIV-
related illness.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The mere presence of medical evidence in the record 
does not establish an intent on the part of the veteran to 
seek service connection for the benefit in question.  Brannon 
v. West, 12 Vet. App. 32, 34-5 (1998).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon, 12 Vet. App. at 34-5. 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon, 12 Vet. 
App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 
356-7 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  The United States Court 
of Appeals for the Federal Circuit has emphasized VA has a 
duty to fully and sympathetically develop a veteran's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In this case, the RO favorably granted an effective date of 
February 14, 2000 based upon a claim for an increased rating 
for service-connected HIV-related illness.  This was an 
extremely liberal interpretation of the effective date 
statutes as there was no formal or informal service 
connection claim for diabetes mellitus raised by the Veteran.  
See 38 C.F.R. § 3.155.  The provisions of 38 C.F.R. § 3.157, 
which provided the basis for a recognized informal claim for 
an increased rating for HIV-related illness leading to this 
award, are not applicable for service connection claims.

Thus, the Board cannot review any prior treatment records as 
constituting an informally raised service connection claim, 
particularly since the rating decision assigning an effective 
date of award for the increased rating for HIV-related 
illness cannot be revised due to finality.  See generally 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the 
Board finds no legal basis to award an effective date prior 
to February 14, 2000, for service connection for diabetes 
mellitus.

Initial Rating Claim

The Veteran also contends that the current evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that condition.  The Veteran was 
service-connected for diabetes mellitus in an August 2002 
rating decision.  The disability was evaluated as 20 percent 
disabling, effective in February 2000.  The Veteran appealed 
the evaluation initially assigned and in a May 2004 rating 
decision the evaluation was increased to 40 percent, 
effective from June 26, 2002.  In an April 2008 decision by 
the undersigned Acting Veterans Law Judge the Veteran's 
disability evaluation for diabetes mellitus was increased to 
60 percent, effective from February 2000.  

Disability evaluations are determined by evaluating the 
extend to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Veteran's service-connected diabetes mellitus is 
currently rated as 60 percent disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  That Diagnostic Code provides 
that a 60 percent disability rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is only warranted to 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

A review of the record indicates that the Veteran was treated 
at Eisenhower Army Medical Center in February 2000, at which 
point the examiner noted glucose levels of as much as 300, 
presumed related to protease inhibitor therapy.  The examiner 
advised the Veteran to obtain a prescription for Accucheck 
from his private physician.  He had a hospitalization for 
acute pancreatitis secondary to hypertriglyceridemia in March 
2002, and an emergency room visitation for similar symptoms 
in June 2002.  His weight had decreased to 130 pounds.

A letter from Dr. Skidmore in June 2002 indicates that the 
Veteran had been his patient since July 2001.  His review of 
medical treatment records prior to that date showed that 
fasting blood glucose levels at multiple measurements in 1996 
and 1997 were greater than 140mg.dl, suggesting development 
of diabetes mellitus, likely due to protease inhibitor 
therapy.  

In July 2002, the Veteran underwent a VA examination.  The 
Veteran reported difficulty working on a daily basis, missing 
up to three days a month of work.  He described symptoms of 
recurrent HIV-related opportunistic infections including 
thrush, pneumonia, shingles, Bell's palsy, basal cell 
carcinoma, tinea, and assorted colds.  He had recurrent 
constitutional symptoms of diabetes mellitus, retinopathy, 
fatigue, depression, daily diarrhea 3 to 4 times per day, 
rectal tenderness, and fatigue.  The examiner noted that the 
Veteran had three major bouts of pancreatitis and also had 
hypertriglyceridemia more than 1,000.  The Veteran did not 
have diabetic ketoacidosis or any hypoglycemic reactions and 
did not have a history of diabetic retinopathy.  The Veteran 
was on a restricted diet and the examiner noted that the 
Veteran had bilateral cataract surgery.  He weighed 173 
pounds.

On VA examination in December 2006, the Veteran reported 
working 20 hours per week due to health problems and had used 
up his sick leave.  He did not curtail his activities 
specifically, but overall led a sedentary lifestyle.  He 
generally described chronic problems with fatigue, chronic 
diarrhea, short term memory problems and feeling depressed 
about his illness.  On physical examination, he weighed 168.9 
pounds.  His diabetes mellitus was poorly controlled in spite 
of being on insulin and oral hypoglycemic agents.  There was 
no evidence of microvascular disease such as diabetic 
retinopathy, increased urinary microalbumin or neuropathy.  
As such, the examiner could not attribute the Veteran's 
erectile dysfunction to his diabetes.

Additional treatment records from Eisenhower Army Medical 
Center have also been received from throughout 2007 and 2008.  
These treatment records indicate that the Veteran has 
maintained his weight at approximately 170 to 175 pounds.  He 
related that he felt well, and was not tired.  The Veteran 
was not visiting a diabetic care provider on a weekly basis.

In August 2008 the Veteran underwent his most recent VA 
examination.  The Veteran denied any vascular disorder or 
bladder impairment and had no hospitalizations for 
ketoacidosis or hypoglycemic reactions within the past year.  
The Veteran did indicate that he was on a restrictive diet, 
and sees his diabetic care provider at least once every four 
to six months.  On examination, the Veteran had no diabetic 
lesions and had normal extremities, including feet, toenails 
and fingernails.  While the Veteran reported cataracts, he 
has undergone bilateral cataract surgery and eye and 
neurological examinations were normal.  The Veteran was not 
on restrictive activity related to his diabetes, and was 
encouraged to walk for exercise and continue his oral 
hypoglycemics and insulin.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the Veteran has and continues to 
require treatment with two separate oral hypoglycemic agents 
and two separate formulations of injected insulin, two times 
daily each, in addition to restricted diet.  The Veteran does 
not see a diabetic care provider on a weekly basis, his 
weight has been maintained, and he denies progressive loss of 
strength.

The Board further notes that there is no evidence that the 
Veteran has had any bouts of hypoglycemia or ketoacidosis.  
As held by the Board in April 2008, the Veteran did have two 
instances of hospital treatment in 2002 for 
hypertriglyceridemia which was deemed as analogous to 
hypoglycemia or ketoacidosis.  The Veteran has not, however, 
required three hospitalizations in any given year for any 
complications of diabetes mellitus. 

During his hearing in November 2007, the Veteran stated that 
he is seen at least three times a year for medication 
monitoring.  The Veteran does not claim, and the record does 
not reflect, that he has been hospitalized for his diabetes 
at least three times in the past year, that he is seen weekly 
by a diabetic care provider, or that he experiences 
progressive loss of weight and weight.

Further, the Board has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

During the course of the appeal, the Veteran has reported 
being unable to maintain substantially gainful employment 
due, in part, to having many missed days due to illness.  The 
Veteran also reported losing one job, in part, due to a 
reduction in force.  In 2006, he was working 20 hours per 
week with a VA examiner noting the Veteran having difficulty 
with fatigue, diarrhea, and feeling depressed.  He was 
hospitalized twice in 2002 due to complications of diabetes 
mellitus.

In the April 2008 decision, the Board awarded the Veteran a 
60 percent rating by application of the provisions of 
38 C.F.R. § 4.7.  In this respect, the Veteran did not meet 
the full criteria for a 60 percent rating but it was found 
that his disability level more nearly approximated the 
criteria for a 60 percent rating.  The Veteran, at this 
point, still does not meet the full criteria for a 60 percent 
schedular rating and clearly does not meet the criteria for a 
100 percent schedular rating.  The one "unusual" aspect of 
his diabetes mellitus, the hospitalizations for 
hypertriglyceridemia, was specifically accepted by the Board 
as partially fulfilling the 60 percent criteria.  

Overall, the Veteran has a combined 90 percent rating for 
service-connected disability, which compensates for loss of 
working time due to exacerbations of disability.  See 
38 C.F.R. § 4.1.  On this record, the Board finds no unusual 
aspects of the Veteran's diabetes mellitus which is not 
contemplated in his assigned schedular rating.  

As the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and his 
assigned schedular evaluation is deemed adequate, referral 
for extraschedular consideration is not warranted.  Thun, 22 
Vet. App. 111 (2008).

Accordingly, the preponderance of the evidence is against a 
rating in excess of 60 percent for the Veteran's service-
connected diabetes mellitus for any time during the appeal 
period.  In so holding, the Veteran's description of lay 
observable symptoms have been deemed competent and credible, 
although there is some conflict of testimony concerning the 
extent of his fatigue symptoms.  The overall medical evidence 
of record outweighs his contentions.  There is no basis for 
further consideration of 38 C.F.R. § 4.7.  The benefit of the 
doubt rule is not for application.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).




ORDER

An effective date prior to February 14, 2000, for service 
connection for diabetes mellitus is denied.

A rating in excess of 60 percent for the Veteran's service-
connected diabetes mellitus is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


